United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2172
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                   Willie L. Hill

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: March 18, 2022
                               Filed: June 3, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Willie L. Hill pleaded guilty to possession of a firearm by a convicted felon
in violation of 18 U.S.C. § 922(g)(1). The presentence investigation report (“PSR”)
recommended an advisory sentencing guidelines range of 37 to 46 months’
imprisonment. Hill objected to the PSR’s failure to credit him with an adjustment
for acceptance of responsibility. See U.S.S.G. § 3E1.1(a). Hill also moved for a
downward variance, arguing that a sentence within the guidelines range would be
substantively unreasonable because the firearm he unlawfully possessed was
inoperable and unloaded. The district court 1 sustained Hill’s objection and granted
an adjustment for acceptance of responsibility, calculating a new guidelines range
of 30 to 37 months’ imprisonment. It denied his motion for a downward variance.

       After reviewing the 18 U.S.C. § 3553(a) sentencing factors, the district court
stated that it was “going to give [Hill] a break” and was “going to give [Hill] the
benefit of the doubt” because he had “owned up” to his crime. It then sentenced Hill
to 37 months’ imprisonment, the lengthiest sentence within the guidelines range.
Hill’s counsel asked the district court to clarify that the sentence corresponded to the
new guidelines range and not the 37-to-46-month range “that would apply in the
absence of acceptance of responsibility.” The district court confirmed that the
guidelines range was 30 to 37 months and responded that 37 months’ imprisonment
was “a very favorable sentence” because “there was a case to be made for a variance
up.” It stated that “given the history of the defendant, . . . 37 months is a break given
the circumstances.” Hill appeals, challenging his sentence as procedurally defective
and substantively unreasonable.

       In reviewing a sentence, we first ensure that the district court committed no
significant procedural error, and if it did not, then we consider the substantive
reasonableness of the sentence. United States v. Gaines, 895 F.3d 1028, 1033-34
(8th Cir. 2018). “When reviewing for procedural error, we review de novo the
district court’s interpretation and application of the Guidelines, and we review for
clear error its factual findings.” United States v. Still, 6 F.4th 812, 817 (8th Cir.
2021). However, where “the defendant fails to object timely to a procedural
sentencing error, the error is forfeited and may only be reviewed for plain error.”
United States v. Isler, 983 F.3d 335, 341 (8th Cir. 2020). We review the substantive
reasonableness of a sentence under a “deferential abuse-of-discretion standard.” Id.


      1
        The Honorable Brian C. Buescher, United States District Judge for the
District of Nebraska.

                                          -2-
at 344. “A sentence within the Guidelines range is accorded a presumption of
substantive reasonableness on appeal.” United States v. Ewert, 828 F.3d 694, 698
(8th Cir. 2016).

       Hill claims that the district court procedurally erred by failing adequately to
explain his sentence. See Isler, 983 F.3d at 341 (“Procedural errors include . . .
failing to adequately explain the chosen sentence.”). Because Hill did not raise this
objection at sentencing, we review for plain error. See id. Hill highlights the tension
between the district court’s statement that it was giving Hill “a break” and the
“benefit of the doubt”—suggesting it would impose a lighter sentence—and the
actual sentence it imposed, which was at the top of the guidelines range. But Hill
acknowledges the district court’s clarification that “the history of the defendant”
could have warranted a sentence above the guidelines range. The district court
explained that from that standpoint, a sentence within the guidelines range was “a
break given the circumstances.” Thus, Hill does not argue that the decision was
based on a mistaken belief that the earlier guidelines range of 37 to 46 months
applied. Rather, Hill claims that the district court’s references to the defendant’s
“history” and “circumstances” were too vague to satisfy the requirement to provide
a reasoned basis for the sentence. See Rita v. United States, 551 U.S. 338, 356
(2007).

       The district court’s reference to “the history of the defendant”—what it earlier
described as Hill’s “extensive criminal history”—is not vague. The PSR lists Hill’s
numerous prior convictions spanning nearly thirty years, including twelve
convictions for theft, multiple convictions for domestic assault, a conviction for
assault and battery, multiple convictions for driving under the influence, multiple
convictions for drug possession, multiple convictions for violating a protection
order, a burglary conviction, a conviction for juror and witness tampering, multiple
convictions for forgery, and other convictions. Our cases recognize that a
defendant’s extensive criminal history can justify an upward variance. See, e.g.,
United States v. Bacon, 848 F.3d 1150, 1152-53 (8th Cir. 2017) (per curiam)
(affirming an upward variance where “the district court relied primarily on its


                                         -3-
concerns for just punishment and deterrence given the defendant’s criminal
history”); United States v. David, 682 F.3d 1074, 1077-78 (8th Cir. 2012) (same).
The district court’s reference to Hill’s criminal history therefore helped show how
imposing a sentence within the guidelines range was giving Hill “a break.”

       Nor is there doubt about the meaning of the district court’s reference to Hill’s
“circumstances.” When the district court first stated that it was giving Hill “a break,”
it explained that it was doing so because Hill “decided to own up to” his crime and
accept responsibility “given the circumstances which were, quite frankly, very clear
that [Hill] violated the law.” As this context and the district court’s later clarification
make clear, the district court treated Hill’s acceptance of responsibility as a
mitigating factor that “impacted what sentence [the district court] th[ought] was
appropriate.” It is apparent that despite Hill’s history, the district court chose not to
vary upward because of Hill’s acceptance of responsibility. We are satisfied that the
district court provided a “reasoned basis” for its decision, and we hold that it
committed no procedural error, much less a plain one. See Rita, 551 U.S. at 356.

      Next, Hill claims that his sentence is substantively unreasonable because the
nature of the offense was “benign, since the firearm that Hill possessed posed no
danger to others.” He states that the district court should have given significant
mitigating weight to the “nature and circumstances” sentencing factor, § 3553(a)(1).
He adds that his criminal history reflects merely minor offenses and that a 37-month
sentence would not “serve any particular rehabilitative needs.”

       Hill’s argument fails. The district court expressly considered the nature and
circumstances of Hill’s offense as well as the other § 3553(a) factors, and it weighed
any mitigating factors against his criminal history. “[A] district court has wide
latitude to assign weight to sentencing factors, and the district court may give some
factors less weight than a defendant prefers or more weight to the other factors, but
that alone does not justify reversal.” Isler, 983 F.3d at 344 (internal quotation marks
and alterations omitted). Here, Hill has not overcome the presumption that his
sentence was reasonable. See Ewert, 828 F.3d at 698.


                                           -4-
For the foregoing reasons, we affirm Hill’s sentence.
                ______________________________




                                 -5-